IN THE SUPREME COURT OF IOWA
                              No. 17–0118

                         Filed November 9, 2018


STATE OF IOWA,

      Appellee,

vs.

ANTHONY ANTOINE HARRIS,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Paul D. Scott,

Judge.



      A defendant requests further review of a court of appeals decision

affirming his conviction. DECISION OF COURT OF APPEALS AFFIRMED

IN PART AND VACATED IN PART; DISTRICT COURT JUDGMENT

AFFIRMED.


      Gary D. Dickey of Dickey & Campbell Law Firm, P.L.C., Des Moines,

for appellant.



      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant

Attorney General, John P. Sarcone, County Attorney, and Joseph D. Crisp,

Assistant County Attorney, for appellee.
                                       2

PER CURIAM.

      A jury convicted Anthony Harris on one count of possession of

methamphetamine with intent to deliver, in violation of Iowa Code section

124.401(1)(c)(6) (2016), and two counts of delivery of a controlled

substance,    methamphetamine,       in    violation   of   Iowa   Code   section

124.401(1)(c)(6). He appealed his convictions. We transferred the case to

our court of appeals.

      The court of appeals reached two issues on appeal. First, it found

the record contained sufficient evidence to support the jury verdicts.

Second, it found Harris failed to preserve error in this appeal on his

ineffective-assistance-of-counsel hearsay claim.            It then stated that

although Harris argued the court of appeals could consider his hearsay

claim as an ineffective-assistance-of-counsel claim, it refused to do so. In

its opinion, it not only refused to consider the claim as an ineffective-

assistance-of-counsel claim, it denied the hearsay claim on its merits

because Harris failed to preserve his challenge.

      Harris asked for further review, which we granted.             On further

review, we have the discretion to review all or some of the issues the parties

raised on appeal. State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012). In

exercising our discretion, we will not consider Harris’s sufficient evidence

claims and will let the court of appeals decision stand as the final decision

in that matter.

      We will consider, however, Harris’s ineffective-assistance-of-counsel

claim on further review. When counsel fails to preserve error at trial, a

defendant can have the matter reviewed as an ineffective-assistance-of-

counsel claim. State v. Brubaker, 805 N.W.2d 164, 170 (Iowa 2011). We

can reach an ineffective-assistance-of-counsel claim on a direct appeal if

the record is sufficient to reach it. Id. If the record is insufficient to allow
                                      3

for a review on direct appeal, we do not reach the issue on direct appeal

and allow the defendant to raise the claim in a separate postconviction-

relief action. Id.

      Here the court of appeals found Harris did not preserve error on his

challenge to the implied hearsay testimony.        Moreover, it rejected his

argument that if error was not preserved, his trial counsel was ineffective.

Specifically, the court of appeals found Harris waived his ineffective-

assistance claim by only including a cursory discussion of ineffective

assistance in a footnote. Upon our de novo review, we find this is error.
      If the development of the ineffective-assistance claim in the appellate
brief was insufficient to allow its consideration, the court of appeals should
not consider the claim, but it should not outright reject it.        State v.
Johnson, 784 N.W.2d 192, 198 (Iowa 2010) (holding “a defendant is [not]
required to demonstrate the potential viability of any ineffective-assistance
claim raised on direct appeal in order to preserve the claim for
postconviction relief” and “[if] the court determines the claim cannot be
addressed on appeal, the court must preserve it for a postconviction-relief
proceeding”).    Therefore, we vacate that part of the court of appeals
decision deciding the ineffective-assistance-of-counsel hearsay claim.
      Accordingly, we affirm the part of the court of appeals decision
finding the evidence was sufficient for the jury to convict Harris, reverse
the part of the court of appeals decision denying Harris’s ineffective-
assistance-of-counsel claim on the hearsay claim, and affirm the judgment
of the district court.   By reaching this disposition, Harris can bring a
separate postconviction-relief action based on his ineffective-assistance-
of-counsel claim regarding hearsay, if he so wishes.
      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND
VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.
      This opinion shall be published.